159 U.S. 332 (1895)
McCORMICK
v.
HAYES.
No. 37.
Supreme Court of United States.
Argued March 27, 28, 1895.
Decided October 21, 1895.
ERROR TO THE SUPREME COURT OF THE STATE OF IOWA.
*338 Mr. Charles A. Clark for plaintiff in error.
Mr. D.E. Voris for defendant in error.
MR. JUSTICE HARLAN, after stating the case as above reported, delivered the opinion of the court.
Undoubtedly, the certification to the State by the Department of the Interior, of the lands in controversy, under the railroad act of May 15, 1856, as having inured to the Cedar Rapids and Missouri River Railroad Company, was unauthorized by law, if the lands at the date of the Swamp Land act of 1850 were swamp and overflowed lands, whereby they were unfit for cultivation; for, lands of that character were expressly reserved from the operation of the railroad grant of 1856. If they were not granted to the State for the benefit of the railroad company, because previously granted to the State as swamp and overflowed lands, they could not be legally certified or transferred to the State to be applied in aid of the construction of the railroad.
This is made clear by the decision in Railroad Company v. Fremont County, 9 Wall. 89, 94.
That was a suit in equity to quiet the title to a tract of land in Iowa, both parties claiming under grants by Congress  the plaintiff, the county of Fremont, under what is known as the Swamp Land act of 1850; the railroad company, under the above act of Congress of May 15, 1856, granting lands to Iowa to aid in the construction of railroads. After referring to that part of the act reserving from its operation any and all lands theretofore reserved to the United States by any act of Congress, or in any manner by competent authority for the purpose of aiding in any object of internal improvement, or for any other purpose whatever, the court, among other things, said: "These reservations clearly embrace the *339 previous grant of the swamp and overflowed lands for the purpose of enabling the States to redeem them and fit them for cultivation by levees and drains. At the time of the passage of this act, (May 15, 1856,) a moiety of the lands in controversy had been selected and reported to the land department; and the authorities of the State, under instructions from that department, were engaged in the selection of the remainder. The lands already selected and returned had been withdrawn from sale, and were not in the market at the time of the passage of the act; and as soon as the remaining lists were returned, which was January 21, 1857, they were also withdrawn from the market. In the language of the railroad act, the whole of the lands in controversy were `otherwise appropriated,' and were `reserved' for the purpose of aiding the States in their objects of internal improvements." Many decisions of this court are to the same effect.
The controlling question, therefore, in this case, so far as the plaintiff is concerned  and he must recover upon the strength of his own title, even if that of the defendant be defective  is whether, under the circumstances disclosed by the record, the particular lands in controversy, in the absence of any selection and certification of them by the United States to the State, under the Swamp Land act, can be shown by parol testimony to have been, in fact, at the date of that act, swamp and overflowed lands? Congress having made it the duty of the Secretary of the Interior to make out accurate lists and plats of the lands embraced by the Swamp Land act, and transmit the same to the governor of the State, and, at the request of the latter, to cause a patent to be issued to the State therefor, and having provided that "on that patent the fee simple to said lands shall vest in said State subject to the disposal of the legislature thereof," did the title vest in the State, by virtue alone, and immediately upon the passage of the act, without any selection by or under the direction of the Department of the Interior, so that the State's grantees could maintain an action to recover the possession of them?
At the term of the court at which Railroad Company v. *340 Fremont County was determined the case of Railroad Company v. Smith, 9 Wall. 95, was decided. The latter case was ejectment by a railroad company to recover certain lands in Missouri. It deduced title from an act of Congress, approved June 10, 1852, granting public lands to that State to aid in the construction of certain railroads. The State accepted the grant, and by statute vested in the railroad company the lands so granted, without any description of their boundaries. The defendant Smith, asserting title under the Swamp Land act, introduced parol evidence tending to show that, at the date of that act, the lands in dispute were, in fact, wet and unfit for cultivation, and, therefore, were to be deemed swamp and overflowed lands within the meaning of the act of Congress. It was admitted that the title had vested in the railroad company, unless the land was of the class that was reserved by the above act of 1852, which, in that respect, was similar to the act of 1856 granting lands to Iowa to aid in the construction of railroads. The court held this evidence to be competent.
Mr. Justice Clifford did not concur in the judgment of the court, being of the opinion that as special power was conferred upon the Secretary of the Interior to make out an accurate list and plats of the lands, it was quite clear that a jury was no more competent to ascertain and determine whether a particular subdivision should be included, or excluded, from the list and plats required to be made under that section, than they would be to make the list and plats during the trial of a case involving the question of title; and that courts and juries were not empowered to make the required list and plats, nor determine what particular lands shall be included in the list and plats before they were prepared by the officer designated by law to perform that duty; otherwise, he said, the States could select for themselves, and if their title was questioned by the United States or by individuals, they could claim of right that the matter shall be determined by jury.
The next case is that of French v. Fyan, 93 U.S. 169, 172, 173. That was also ejectment, and the question was, whether, *341 as against a patent for the lands there in controversy, issued by the United States to Missouri under the Swamp Land act of 1850, it was competent to show by parol testimony that the lands so patented were not, in fact, swamp and overflowed lands within the meaning of the act. In that case, the plaintiff, by purchase in 1872, became vested with such title as had passed in 1854 to the Missouri Pacific Railroad Company under the act granting lands to aid that corporation in the construction of its road. The defendant based his claim on a patent issued by the United States in 1857 under the Swamp Land act of 1850. It thus appeared on the face of the papers  treating the grant by the Swamp Land act as one in prsenti, and any patent issued under it, no matter when issued, as relating to the date of the grant  that the better title was with the defendant, because the grant under which the railroad company claimed was not made until after the passage of the Swamp Land act. In this view, the question arose whether, in an action at law, in which these evidences of title came in conflict, parol testimony could be admitted that the land was never, in fact, swamp and overflowed, and, in that way, collaterally impeach the patent issued to the State under the act of 1850.
In considering that question the court, in French v. Fyan, reaffirmed the general doctrine, to which there are some recognized exceptions not important to be here stated, that when the law has confided to a special tribunal the authority to hear and determine certain matters arising in the course of its duties, the decision of that tribunal, within the scope of its authority, was conclusive upon all others. Speaking by Mr. Justice Miller, who delivered the opinion in the previous case of Railroad Co. v. Smith, the court, in French v. Fyan, said: "We see nothing in the case before us to take it out of the operation of that rule; and we are of opinion that, in this action at law, it would be a departure from sound principle, and contrary to well-considered judgments in this court, and in others of high authority, to permit the validity of the patent to the State to be subjected to the test of the verdict of a jury on such oral testimony as might be brought *342 before it. It would be substituting the jury, or the court sitting as a jury, for the tribunal which Congress had provided to determine the question, and would be making a patent of the United States a cheap and unstable reliance as a title for lands which it purported to convey."
In the argument of French v. Fyan great reliance was placed by the counsel on Railroad Co. v. Smith, above cited, in which, as we have seen, parol evidence was held to be competent to prove that a particular piece of land was swamp and overflowed land within the meaning of the act of Congress. Upon this point the court, in French v. Fyan, said: "But a careful examination will show that it was done with hesitation, and with some dissent in the court. The admission was placed expressly on the ground that the Secretary of the Interior had neglected or refused to do his duty; that he had made no selection or lists whatever, and would issue no patents, although many years had elapsed since the passage of the act. The court said: `The matter to be shown is one of observation and examination; whether arising before the Secretary, whose duty it was primarily to decide it, or before the court whose duty it became, because the Secretary had failed to do it, this was clearly the best evidence to be had, and was sufficient for the purpose.' There was no means, as this court has decided, to compel him to act; and if the party claiming under the State in that case could not be permitted to prove that the land which the State had conveyed to him as swamp land was in fact such, a total failure of justice would occur, and the entire grant to the State might be defeated by this neglect or refusal of the Secretary to perform his duty. Gaines v. Thompson, 7 Wall. 347; Secretary v. McGarrahan, 9 Wall. 298; Litchfield v. Register and Receiver, 9 Wall. 575. There is in this no conflict with what we decide in the present case, but, on the contrary, the strongest implication, that if, in that case, the Secretary had made any decision, the evidence would have been excluded."
The same general question arose, under somewhat different circumstances, in Ehrhardt v. Hogaboom, 115 U.S. 67, 69, *343 which was an action to recover possession of a tract of land in California; the plaintiff deraigning title through a conveyance by one to whom the United States had issued a patent in 1875; the defendant contending that the lands in controversy, although covered by the above patent, were, in fact, lands that passed to the State under the Swamp Land act of 1850. The question was, whether the defendant, who did not connect himself in any way with the title, and was a mere intruder, without color of title, could be admitted to show by parol evidence that the lands were in fact swamp and overflowed. The court said: "In that case [French v. Fyan, 93 U.S. 169] parol evidence to show that the land covered by a patent to Missouri under the act was not swamp and overflowed land, was held to be inadmissible. On the same principle parol testimony to show that the land covered by a patent of the United States to a settler under the preëmption laws was such swamp and overflowed land must be held to be inadmissible to defeat the patent. It is the duty of the land department, of which the Secretary is the head, to determine whether land patented to a settler is of the class subject to settlement under the preëmption laws, and his judgment as to this fact is not open to contestation in an action at law by a mere intruder without title. As was said in the case cited of the patent to the State, it may be said in this case of the patent to the preemptioner, it would be a departure from sound principle and contrary to well-considered judgments of this court to permit, in such action, the validity of the patent to be subjected to the test of the verdict of a jury on oral testimony."
It is supposed by counsel that these principles were modified in Wright v. Roseberry, 121 U.S. 488, 511, 512, 518. But such is not the fact. In that case the plaintiff sued to recover possession of a tract of land in California. He asserted title under that act, claiming by conveyance from parties who had purchased from the State; the defendants, under patents of the United States issued under the preëmption laws to them or to parties from whom they derived their interest. The particular point to which the court directed its attention was whether an action could be maintained upon the title to swamp *344 and overflowed lands in California until they had been certified as such pursuant to the fourth section of the act of Congress of July 23, 1866, entitled "An act to quiet land titles in California." In determining that question it became necessary to examine the course of legislation and of judicial decision under the Swamp Land act of 1850. Referring to the act of July 23, 1866, 14 Stat. 218, c. 219, the court said that "Congress changed the provisions of law for the identification of swamp and overflowed lands in that State. It no longer left their identification to the Secretary of the Interior, but provided for such identification by the joint action of the state and Federal authorities." That act, the court said, tended to remove the uncertainty and confusion which prevailed in relation to land titles in that State, "principally by recognizing the action of the State in disposing of the lands granted to her, in cases where such disposition was made to parties in good faith, and did not interfere with previously acquired interests, and by providing a mode for identifying the swamp and overflowed lands in the future without the action of the Secretary of the Interior." It appeared in proof that the lands there in controversy had been segregated as swamp and overflowed lands by the authorities of the State of California; that their designation as such lands on a plat of the township made by the surveyor general of the United States was approved by that officer, and forwarded to the General Land Office, pursuant to the act of 1866; and that such plat was approved by the Commissioner, as shown by its official use of it. "The act of Congress," the court said, "intended that the segregation maps prepared by authority of the State, and filed in the state surveyor general's office, if found upon examination by the United States surveyor general to be made in accordance with the public surveys of the general government, should be taken as evidence that the lands designated thereon as swamp and overflowed were such in fact, except where this would interfere with previously acquired interests." So far from modifying the rule announced in French v. Fyan, the court recognized the authority of that case, and distinguished it from the one then under consideration.
*345 In Heath v. Wallace, 138 U.S. 573, 585, the court held that the decision of the land department on the question whether lands were swamp and overflowed, within the meaning of the act of 1850, was the decision of a fact, which, in the absence of fraud or imposition, was conclusive upon the courts.
The latest case in this court upon the general question be fore us is Chandler v. Calumet & Hecla Mining Co., 149 U.S. 79, 88, 89, 92. The action was ejectment, each party holding a conveyance from the State of Michigan; that to the plaintiff, Chandler, having been made many years subsequent to the one made to the defendant. The plaintiff claimed that the premises in controversy were a part of the swamp and overflowed lands granted to the State by the act of September 28, 1850, and were patented to him by the State on the 3d day of November, 1887, whereby he acquired a title to the same, superior to that attempted to be passed to the defendant by the prior patent based on an act of Congress of August 26, 1852, granting public lands to Michigan to aid in the construction of a ship canal around the Falls of St. Mary. There was proof showing that the State and the Interior Department made a selection of lands under the Swamp Land act, and that the lands there in controversy were not embraced in such selection, nor in the patent to the State for them. The defendant contended that this action of the State and of the Interior Department was a determination that the particular land in dispute was not covered by the act of 1850, and its having been selected and certified to the State under the act of 1852 was a determination that it was included in the canal grant; and that this determination could not be collaterally attacked in an action at law. Referring to Railroad Company v. Smith, Mr. Justice Jackson, speaking for the court, after observing that the converse of the situation existing in that case was presented in the case then before it, said: "But aside from this, the rule as to oral evidence, recognized in that case, was afterwards explained, and limited in its operation to cases in which there had been non-action or refusal to act on the part of the Secretary of the Interior in selecting lands granted, as appears in the subsequent cases of French v. Fyan, 93 *346 U.S. 169, 173, and Ehrhardt v. Hogaboom, 115 U.S. 67, 69, where parol evidence was offered to show that patented lands were not of the character described."
After examining French v. Fyan and Ehrhardt v. Hogaboom, above cited, and stating that nothing said or involved in Wright v. Roseberry was in conflict with the rulings in those cases, the court proceeded: "Under the principle announced in that case, and under the foregoing facts in the present case, it would seem that there had been such affirmative action on the part of the Secretary of the Interior in identifying the lands in this particular township, containing the lands in controversy, as would amount to an identification of the lands therein, which pass to the State by the swamp land grant, and that the selection by the State of the demanded premises under the canal grant of 1852, with the approval of the Secretary of the Interior, and the certification of the department to the State that they were covered by the latter grant, may well be considered such an adjudication of the question as should exclude the introduction of parol evidence to contradict it. The exclusion of the land in dispute from the swamp lands selected and patented to the State, and its inclusion in the selection of the State as land coming within the grant of 1852, with the approval of such selection by the Interior Department and the certification thereof to the State, operated to pass the title thereto as completely as could have been done by formal patent, Frasher v. O'Connor, 115 U.S. 102; and being followed by the State's conveyance to the canal company, presented such official action and such documentary evidence of title as should not be open to question by parol testimony in an action at law. Under the facts of this case we are of opinion that the plaintiff in error could not properly establish by oral evidence that the land in dispute was in fact swamp land, for the purpose of contradicting and invalidating the department's certification thereof to the State and the latter's patent to the canal company."
To this review of the former decisions of this court but little need be added. The case before us is not like that of Railroad Company v. Smith, in which, as subsequently *347 explained in French v. Fyan, it was shown that there was an absolute neglect of duty on the part of the Interior Department, in that it neither made, nor would make any selection or lists whatever, and, therefore, there was no action by that department that could be relied on as a determination of the question whether the particular lands then in dispute were or were not embraced by the Swamp Land act. That case was exceptional in its circumstances, and seemed to justify the decision rendered, in order to prevent a total failure of justice, arising from the unexplained neglect of the land department to perform the duty imposed by the act of 1850. What was said in French v. Fyan shows that this court not only so regarded the previous case, but it was, in effect, said that the ruling in Railroad Company v. Smith was not to be extended to any case in which the land department had taken action or made a decision or determination under the Swamp Land act.
In the case now before us, the selection by Linn County, grantee of the State, prior to 1875, of swamp and overflowed lands in the very section of which the lands in dispute formed a part, without including the latter in such selection, together with the acquiescence in that selection by the Interior Department, and the selection by or under the direction of the Secretary of the Interior, and their certification to the State, first in 1858, and again in 1881, of the lands in dispute, as lands inuring, under the act of Congress of May 15, 1856, to the Cedar Rapids and Missouri River Railroad Company, and, therefore, not lands embraced by the act of 1850, constituted a determination, based on "observation and examination," that the lands here in dispute were not swamp and overflowed, and, therefore, had not been reserved or appropriated, prior to the date of the railroad land grant act, but passed, as the Secretary of the Interior certified, to the State, for the purposes named in the railroad act. Twice the land department certified these lands to the State as inuring to it under the railroad land grant act, and it does not appear that the State has ever questioned the correctness of that certification or applied to the Secretary of the Interior for a reëxamination *348 as to the character of the lands. Nor did the county of Linn, so far as the record shows, ever contend that these lands belonged to it, under the act of 1850, as the grantee of the State, until its board of supervisors for the consideration of $50, (their deed, however, reciting one dollar as the consideration,) sold them to the plaintiff, taking his promissory note for the price. This was in 1888, a few days before this suit was brought, and more than thirty years after the Secretary of the Interior first certified them to the State as railroad grant lands.
We are of opinion that this case comes within the ruling of previous cases, particularly Chandler v. Calumet & Hecla Mining Co., and French v. Fyan.
Upon the authority of former adjudications, as well as upon principle, it must be held that parol evidence is inadmissible to show, in opposition to the concurrent action of Federal and state officers, having authority in the premises, that these lands were, in fact, at the date of the act of 1850, swamp and overflowed grounds, which should have been embraced by Linn County in its selection of land of that character, and withheld from the State as lands granted expressly in aid of railroad construction within its limits.
The plaintiff was not entitled to the relief asked, and, as the case was tried by the court, judgment should have been rendered for the defendant.
As the court below did not proceed upon the grounds we have stated to be proper, and as its judgment deprived the defendant of rights secured by the laws and exercised under the authority of the United States, that judgment must be reversed, and the cause remanded for further proceedings consistent with this opinion.
Reversed.